DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-20. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Amended Claim 1, and similarly recited Claim 11 recites: “ 1.    (Currently amended) A computer-implemented method for sending contextually aware communications in a video game, the method comprising:
obtaining a first target location in a virtual environment based at least in part on inputs provided by a first user;
detecting a first in-game unit of a first unit type within a first threshold distance from the first target location;
selecting a first communication action based at least in part on:
detecting the first in-game unit of the first unit type within a first threshold distance from the first target location; and
a first priority associated with the first unit type and associated with the first communication action;
modifying an output of the first communication action based on game state data in the video game; and

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 03/25/2021, pages 1-3).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2014/0274410 A1 to Maynard et al. and 2013/0005475 A1 to Mahajan et al.  Maynard generally discloses a computer-implemented method for providing a smart ping mechanism are presented.  In an example embodiment, it may generate a game board on a first client device and a second client device.  Then, the embodiment may detect, from the first client device, user activation of a smart ping mechanic.  Responsive to detecting the user activation, the embodiment may generate, on the first client device, one or more user selectable communication artifacts based at least in part on contextual data derived from the game board.  Then, responsive to detecting a user selection of one of the user selectable communication artifacts, the embodiment may surface the selected communication artifact to the second client device.  Mahajan generally discloses a method of enabling users to transfer virtual items based on their locations is disclosed.  A presence of a player of a computer-implemented game at a location is detected.  A presence of an additional player of the computer-implemented game at the location is detected.  The player is enabled to transfer a virtual item to the additional player based on the detection of the presence of the player at the location and the detection of the presence of the additional player at the location. 


However, Maynard and/or Mahajan in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-20 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/REGINALD A RENWICK/Primary Examiner, Art Unit 3715